219 S.W.3d 796 (2007)
William HARGROVE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88543.
Missouri Court of Appeals, Eastern District, Division Five.
April 17, 2007.
Maleaner R. Harvey, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, C.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.
Prior report: 164 S.W.3d 148.

ORDER
PER CURIAM.
William Hargrove ("Movant") appeals from the motion court's judgment denying his Rule 29.15 post-conviction relief motion without an evidentiary hearing, alleging ineffective assistance of counsel. Movant was convicted by a jury of six counts of statutory sodomy in the first degree, one count of statutory rape in the first degree, and three counts of statutory rape in the second degree. Movant was sentenced to twenty five years' imprisonment for each count of sodomy and rape in the first degree, and seven years' imprisonment for each count of statutory rape in the second degree to run concurrently.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).